 
Exhibit 10.1




ASSIGNMENT OF ACCOUNT

ISCO International, Inc. ("Assignor"), for US$500,000 and other good and
valuable consideration, the receipt of which is hereby acknowledged, hereby
absolutely and unconditionally sells, conveys, transfers and assigns (without
recourse of any kind whatsoever) to GRACE INVESTMENTS, LTD. and MANCHESTER
SECURITIES CORPORATION (each an "Assignee") all of Assignor's right, title and
interest in and to the account receivables set forth on Schedule A attached
hereto (each such account receivable, an “Account”) (together with all related
documents, agreements, instruments, etc., collectively with the Account, as
amended or supplemented from time to time, the "Transaction Documents")); all of
Assignor's right to receive principal, interest, fees, damages, penalties or
other amounts as provided in the Transaction Documents; and all other claims,
causes of action and voting and other rights and benefits of Assignor arising
under or relating to same (collectively with the Transaction Documents, the
"Assigned Assets"), in each case, without recourse of any kind whatsoever to
Assignor and without representation or warranty of any kind whatsoever, express
or implied, by Assignor (except as expressly provided herein).  Schedule A
attached hereto also sets forth the amounts of such Accounts allocated to each
Assignee and includes related invoices; Schedule A may be updated and
supplemented from time to time by the parties hereto to include new accounts
receivables to be covered by this Agreement as Assigned Assets.  The sale,
transfer and assignment of Assigned Assets hereunder is absolute and
unconditional and shall not be deemed to create a security interest.


Assignor hereby represents, warrants and covenants that:


(a)           This Agreement constitutes Assignor's legal, valid and binding
obligation, enforceable against it in accordance with its terms; the execution
and delivery of this Agreement has been duly authorized by the Assignor’s Board
of Directors, and except for the consent of each Assignee with respect to the
other, no consent, approval, filing or corporate, partnership or other action is
required as a condition to, or otherwise in connection with, the execution,
delivery and performance of this Agreement by Assignor in connection with the
assignment of the Assigned Assets;


(b)           The execution and delivery of this Agreement does not violate any
law or agreement governing Assignor or to which Assignor is a party (other than
the Security Agreement (as defined below)), and Assignor’s certificate or
articles of incorporation and bylaws or other organizational documents do not
prohibit any term or condition of this Agreement.  The execution and delivery of
this Agreement is in the interest of Assignor.


(c) All Accounts existing as of the date hereof are genuine, good and valid
Accounts representing an undisputed, uncancelled and unexpired, bona fide
indebtedness incurred by the Account debtors set forth on Schedule A, are
enforceable for the full amount thereof and there exists no set-offs or
counterclaims against any such Accounts and no agreements under which any
deductions or discounts may be claimed with any Account debtor except as
disclosed pursuant to the Security Agreement to the Collateral Agent and the
Secured Parties in writing.


(d) Except as provided under the Fifth Amended and Restated Security Agreement
dated January 31, 2008 by and among Assignor, each Assignee or affiliates of
each Assignee, and the other signatories thereto as well as related documents
(collectively, the “Security Agreement”), neither Assignor nor any entity or
person acting on its behalf has heretofore sold, assigned or in any manner
transferred, in whole or in part, any of Assignor's right, title or interest in
any of the Assigned Assets (or any portion thereof) to any person or entity;
Assignor is hereby selling, assigning and transferring to the Assignees, good
and sole legal and beneficial title to the Assigned Assets free and clear of any
and all claims, liens, security interests and encumbrances of any kind or nature
whatsoever granted by or through Assignor except to the extent provided in the
Security Agreement; and


(e)           As of the date hereof, Assignor holds good and marketable title to
all the Assigned Assets, free and clear of all liens and encumbrances except for
the lien of the Security Agreement and other liens described therein.  No
financing statement or other evidence of a lien or transfer covering any of the
Assigned Assets is on file in any public office in any jurisdiction other than
those which reflect the security interest created by the Security Agreement and
other liens described therein.  The Assignor shall defend the Assignees rights
in the Assigned Assets against any and all claims and demands


(f)           The outstanding balance of the Accounts are set forth in the
attached invoices and Assignor has collected no money on any of the Accounts
from the obligors thereunder.


(g)           Assignor shall use its best efforts to assist the Assignees with
respect to the timely payment of the Accounts.




Each Assignee hereby represents, warrants and covenants, as to itself, that this
Agreement is such Assignee's legal, valid and binding obligation, enforceable
against it in accordance with its terms, and for the consent of each Assignee
with respect to the other, no consent, approval, filing or corporate or other
action is required as a condition to, or otherwise in connection with, the
execution, delivery and performance of this Agreement by each Assignee or in
connection with the assignment of the Assigned Assets.


The Assignees, as Secured Parties under the Security Agreement, agree to the
entering into of this Agreement and to release the lien on the Accounts under
the Security Agreement concurrently with sale to the Assignees.


Assignor hereby agrees that in the event it shall receive any payment or other
distribution whatsoever in respect of the Assigned Assets after the date hereof
it, it shall accept same as Assignees' agent and shall hold same in trust on
behalf of the Assignees, such payment or other distribution shall be the
property of the Assignees in the allocations set forth in Schedule A and shall
not be subject to any set-off, claim or recoupment by Assignor, and Assignor
shall promptly deliver same to the Assignees in the exact form received, with
the endorsement of Assignor without recourse when necessary or appropriate.


Each party hereby agrees to execute, acknowledge and deliver all such further
certificates, instruments, notices, assignments, deeds, and other documents and
to take all such further action as may be necessary to effect assignment of the
Assigned Assets and interest therein to the Assignees.


All representations, warranties, covenants and agreements contain herein (i)
shall survive the execution and delivery of this Agreement and the sale,
assignment and transfer of the Assigned Assets, and (ii) shall inure to the
benefit of, and shall be enforceable by, the Assignees, Assignor and their
respective successors and assigns. Assignor hereby acknowledges that each
Assignee may at any time, from time to time, assign any of such Assignee’s
portion of the Assigned Assets and any right, claim or interest herein (or any
portion thereof) without the consent of, or notice to, Assignor or the other
Assignee.


This Agreement, together with any exhibits hereto, constitutes the entire
agreement between Assignor and the Assignees with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, representations,
warranties and understandings of such parties, whether oral or written, express
or implied, as the subject matter hereof.  There are no warranties,
representations, agreements or other understandings between the parties hereto
except as expressly set forth herein.  No supplement, modification or amendment
of this Agreement or waiver of any provision of this Agreement shall be binding
unless executed in writing by each of Assignor and the Assignees. This
Assignment shall be governed by the internal laws of the State of New
York without regard to the principles of conflicts of law thereof. Each party
shall be entitled to reimbursement of its reasonable attorneys fees and costs in
connection with its enforcement of this Assignment against the other party
hereto.


 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, Assignor and the Assignees have each caused this Agreement
to be executed on its behalf as of _____________.


ASSIGNOR:
ISCO INTERNATIONAL, INC.
 
By:_/s/ Frank Cesario________
Its:_CFO___________________
 
 
ASSIGNEE:
GRACE INVESTMENTS, LTD.
 
By: _/s/ Bradford T. Whitmore____
      BRADFORD T. WHITMORE
 
 
ASSIGNEE:
MANCHESTER SECURITIES CORPORATION
 
By: __/s/ Elliot Greenberg___
      ELLIOT GREENBERG









 